Case 20-44289      Doc 248      Filed 05/03/21 Entered 05/03/21 16:31:20            Main Document
                                            Pg 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re                                         §
                                               §      Case No. 20-44289-169
         Robert J. Ambruster, Inc.,            §
                                               §      Chapter 11
                Debtor.                        §
                                               §      Re: Doc. Nos. 200, 209, 221, 240, 243

                          ORDER DISMISSING BANKRUPTCY CASE

         Robert J. Ambruster, Inc. (the “Debtor”) commenced its bankruptcy case, docketed as case

 number 20-44289-169 (the “Case”), under Chapter 11 of Title 11 of the United States Code

 (“Bankruptcy Code”) on September 3, 2020 (“Petition Date”). Doc. No. 1. The Debtor elected to

 proceed under Subchapter V of the Bankruptcy Code. Doc. No. 4 at 2.

         On March 30, 2021, Wasinger Daming LC, a creditor, filed its Motion for Order

 Converting Case to Chapter 7 by Wasinger Daming, LC (the “Creditor Motion”). Doc. No. 200.

 The Creditor Motion seeks this Court’s order converting the Case to a Chapter 7 bankruptcy case

 for cause under section 1112(b) of the Bankruptcy Code. Id. at 1. The Creditor Motion asserts

 the Debtor had been and was operating at a loss and lacked a reasonable likelihood of

 rehabilitation. Id. at 3, ¶¶ 15-16. The Creditor Motion further asserts conversion to a Chapter 7

 and thus liquidation of the Debtor’s assets presents the opportunity for “substantial, perhaps

 complete, recovery by the unsecured creditors”. Id. at 3, ¶ 17.

         On April 2, 2021, the Office of the United States Trustee (“UST”) filed its Motion to

 Convert Case to Chapter 7, or, In the Alternative, to Dismiss (the “UST Motion”). Doc. No. 209.

 The UST Motion seeks this Court’s order under section 1112(b) of the Bankruptcy Code

 converting the Case to a Chapter 7 bankruptcy case for cause or, alternatively, dismissing the Case.

 Id. at 1-2. The UST Motion asserts that the Debtor is unable to effectuate a plan to reorganize, the
Case 20-44289          Doc 248     Filed 05/03/21 Entered 05/03/21 16:31:20           Main Document
                                               Pg 2 of 5


 Debtor failed to file monthly operating reports, and the Debtor continues to operate a loss and has

 no ability to rehabilitate. Id. at 2-9, ¶¶ 4-34. The UST Motion further asserts that “no special

 circumstances” exist that show “dismissal or conversion would be contrary to the best interests of

 the Debtor’s creditors”. Id. at 9, ¶ 35.

            On April 8, 2021, Deborah Drace, pro se (“Ms Drace”), filed a pleading titled as her Motion

 to Dismiss and/or Motion for Extension of Time/Motion for suspension (the “Deborah Drace

 Motion to Dismiss”). Doc. No. 221. In part, the Deborah Drace Motion to Dismiss sought

 dismissal of the Case, primarily to avoid the Case’s conversion to one under Chapter 7 of the

 Bankruptcy Code. See id. at 1, ¶ 1; at 5, ¶ 15. The Deborah Drace Motion to Dismiss also sought

 additional time for the Debtor to “regroup” from its prior counsel’s withdrawal in the Case. Id. at

 5, ¶ 16.

            On April 28, 2021, Ms Drace filed a pleading titled Combined Motion for INJUNCTIVE

 and Emergency Protection Order and relief to terminate Robert Drace and Danka Brown residence

 and bank account access and Employment of Danka Brown and Request for Reimbursement from

 the Debtor Accounts and Exhibits in Support for Evidence purpose and Motion for Extension of

 Time [sic] (the “Injunctive Motion”). Doc. No. 240. On April 30, 2021, Deborah Drace also filed

 a pleading entitled Combined Emergency Request for Temporary Restraining Order and or

 Protection Order and for Order to Freeze ALL Debtor Financial Accounts Motion to Reconsider

 Courts Decision to Cause Order to Dismiss or Convert to Chapter 7 to allow a Continuance for

 Chapter V Reorganization [sic] (the “TRO Motion”). Doc. No. 243.

            Both the Injunctive Motion and the TRO Motion comprise motions by a non-debtor seeking

 injunctive or other equitable relief against other non-debtors. See Doc. Nos. 240, 243. Moreover,




                                                     2
Case 20-44289      Doc 248     Filed 05/03/21 Entered 05/03/21 16:31:20           Main Document
                                           Pg 3 of 5


 the TRO Motion requests an order waiving any filing fee required if the Debtor files a subsequent

 bankruptcy case. See Doc. No. 243 at 13.

        This Court heard the Creditor Motion and the UST Motion at hearings that commenced on

 April 27, 2021 and concluded on April 29, 2021. This Court read its ruling on those Motions into

 the record on May 3, 2021.

        For the reasons set forth on the record at hearing on April 27, 2021, the Motion to Dismiss

 and/or Motion for Extension of Time/Motion for suspension [sic] [Doc. No. 221] is DENIED IN

 PART as to its request to continue the hearings on the Creditor Motion and the UST Motion. In

 addition, the oral motions of Jeffrey Mize and Deborah Drace for this Court to reconsider that

 denial in part of the Motion to Dismiss and/or Motion for Extension of Time/Motion for suspension

 [sic] [Doc. No. 221] are DENIED.

        This Court further ORDERS that, for the reasons set forth on the record on April 29, 2021

 and May 3, 2021, all requests for injunctive or other equitable relief made in the Combined Motion

 for INJUNCTIVE and Emergency Protection Order and relief to terminate Robert Drace and

 Danka Brown residence and bank account access and Employment of Danka Brown and Request

 for Reimbursement from the Debtor Accounts and Exhibits in Support for Evidence purpose and

 Motion for Extension of Time [sic] [Doc. No. 240] and the Combined Emergency Request for

 Temporary Restraining Order and or Protection Order and for Order to Freeze ALL Debtor

 Financial Accounts Motion to Reconsider Courts Decision to Cause Order to Dismiss or Convert

 to Chapter 7 to allow a Continuance for Chapter V Reorganization [sic] [Doc. No. 243] are

 DENIED as PROCEDURALLY IMPROPER. In addition, the request for a filing fee waiver

 for any subsequent bankruptcy filing by the Debtor contained in the Combined Emergency Request

 for Temporary Restraining Order and or Protection Order and for Order to Freeze ALL Debtor




                                                 3
Case 20-44289      Doc 248     Filed 05/03/21 Entered 05/03/21 16:31:20            Main Document
                                           Pg 4 of 5


 Financial Accounts Motion to Reconsider Courts Decision to Cause Order to Dismiss or Convert

 to Chapter 7 to allow a Continuance for Chapter V Reorganization [sic] [Doc. No. 243] is DENIED

 as UNRIPE.

        This Court further ORDERS that, for the reasons set forth on the record in detail on May

 3, 2021, the Motion for Order Converting Case to Chapter 7 by Wasinger Daming, LC [Doc. No.

 200] is DENIED.

        This Court further ORDERS that, for the reasons set forth on the record in detail on May

 3, 2021, the United States Trustee’s Motion to Convert Case to Chapter 7, or, In the Alternative,

 to Dismiss [Doc. No. 209] is GRANTED IN PART and DENIED IN PART. This Case shall

 be, and is, DISMISSED for cause pursuant to 11 U.S.C. § 1112(b) because the Debtor, a Missouri

 corporation, lacks representation by licensed legal counsel in the Case and pursuant to 11 U.S.C.

 § 1112(b)(4)(A), (F), and (H) for the grounds enumerated in those statutory subsections. All other

 relief requested in the United States Trustee’s Motion to Convert Case to Chapter 7, or, In the

 Alternative, to Dismiss [Doc. No. 209] is DENIED.

        This Court further ORDERS that any final professional or other fee applications and/or

 administrative expense applications in this Case must be FILED with this Court on or before June

 2, 2021. Parties seeking an order approving professional fees or administrative expenses must

 request a hearing date from the assigned courtroom deputy before filing their application for those

 items and will be required to notice out and serve their applications for objection and hearing in

 accord with the Local Rules of the United States Bankruptcy Court for the Eastern District of

 Missouri.

        This Court further ORDERS that all other matters currently pending in this Case are

 DENIED as MOOT.




                                                 4
Case 20-44289       Doc 248      Filed 05/03/21 Entered 05/03/21 16:31:20         Main Document
                                             Pg 5 of 5


         This Court further and finally ORDERS that this ruling does not automatically dismiss the

 pending adversary proceeding docketed before this Court as Mize v. Drace, No. 21-04013-169.

 That adversary proceeding will continue subject to further action in that proceeding by this Court

 or the parties.



                                                                 ___________________________
 DATED: May 3, 2021                                              BONNIE L. CLAIR
 St. Louis, Missouri                                             United States Bankruptcy Judge
 mtc




 Copies to:

 All creditors and parties in interest




                                                 5
